136 Ga. App. 455 (1975)
221 S.E.2d 663
LEASING INTERNATIONAL, INC.
v.
PLEMONS.
51356.
Court of Appeals of Georgia.
Submitted October 7, 1975.
Decided November 5, 1975.
Moffett, Henderson, Jones & Barnwell, C. Cyrus Malone, for appellant.
Miles B. Sams, for appellee.
WEBB, Judge.
In this case which was tried to the court without a jury, the trial court erred in entering judgment without specially finding the facts and stating separately its conclusions of law. CPA § 52 (a) (Code Ann. § 81A-152 (a)); Doyal Development Co. v. Blair, 234 Ga. 261 (215 SE2d 471); Reid v. Minter, 135 Ga. App. 763; Hagin v. Powers, 136 Ga. App. 395. For guidance in preparing the findings and conclusions, see, in addition to the cases cited above, Spivey v. Mayson, 124 Ga. App. 775 (186 SE2d 154); U. S. F. & G. Co. v. Gentile, 134 Ga. App. 318 (214 SE2d 406); Donaldson v. Hopkins, 132 Ga. App. 713 (209 SE2d 131); Bituminous Cas. Corp. v. J. B. Forrest & Sons, 132 Ga. App. 714 (209 SE2d 6); Philips &c. Corp. v. Production 70's, 133 Ga. App. 765 (213 SE2d 35). See also cases collected in Hagin v. Powers, 134 Ga. App. 609 (215 SE2d 346).
We remand the appeal with direction that the trial court vacate the judgment, cause appropriate findings of fact and conclusions of law to be made, and enter a new judgment thereon, after which the losing party shall be free to enter another appeal.
Appeal remanded with direction. Bell, C. J., and Marshall, J., concur.